UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Rule14a-101) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to §240.14a-12 MILLIPORE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On March 3, 2010, Millipore Corporation held a town hall meeting concerning the proposed transaction with Merck KGaA. A copy of the presentation that was used in connection with the meeting and posted on its intranet follows: Town Hall Meeting March 3, 2010 2 Agenda ØWelcome and Introduction- Martin Madaus, Chairman, President & CEO, Millipore ØMerck Overview- Dr. Karl-Ludwig Kley, Chairman of the Executive Board,Merck KGaA 3 Merck KGaA & Millipore Creating a world-class partner to the Life Sciencesector March 3, Cautionary Statements –Merck does not assume any responsibility with respect to the completeness and the accuracy of the informationcontained in this document (the "Information"). The Information is selective and does not purport to contain allinformation the addressee may require. This document should exclusively be viewed together with the oralpresentation provided by Merck. The addressees of this document should conduct their own investigation andanalysis of Millipore’s and Merck’s business, the proposed transaction and the Information. –The Information in this document may contain “forward-looking statements”. Forward-looking statements may beidentified by words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates”, “will” orwords of similar meaning and include, but are not limited to, statements about the expected future businesses ofMerck KGaA (Merck) and Millipore Corporation (Millipore) resulting from and following the proposed acquisition.These statements are based on the current expectations of Merck and Millipore and are inherently subject touncertainties and changes in circumstances. Among the factors that could cause actual results to differ materiallyfrom those described in the forward-looking statements are factors relating to the fulfillment of certain closingconditions to the proposed transaction, and changes in global, political, economic, business, competitive, marketand regulatory forces. Merck and Millipore do not undertake any obligation to update the forward-looking statementsto reflect actual results, or any change in events, conditions, assumptions or other factors. –This communication may be deemed to be solicitation material in respect of the proposed acquisition of Millipore byMerck.In connection with the proposed acquisition, Merck and Millipore intend to file relevant materials with theSEC, including Millipore's proxy statement on Schedule 14A. –INVESTORS AND SECURITY HOLDERS OF MILLIPORE ARE URGED TO READ ALL RELEVANT DOCUMENTSFILED WITH THE SEC, INCLUDING MILLIPORE'S PROXY STATEMENT, WHEN IT BECOMES
